DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “the first..stamping film” (cl 13:4) lacks antecedent basis in the claim.
	The phrase “the first..stamping film” (cl 14:4) lacks antecedent basis in the claim.
	The phrase “the first..stamping film” (cl 15:4) lacks antecedent basis in the claim.
 	Corrections are required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6,14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al (US 2010/0101037).  Gross et al teach the claimed process as evidenced at paragraphs 0017,0112,0120,0122,0124,0128,0151, and 0173; and fig 32.
Regarding claim 1:  (Currently amended) A method for producing a shaped plastic part omprising: 
 	- providing a plastic intermediate product 
 	- providing a second stamping film 
 	- hot stamping the second stamping film 
 	Regarding claim 6:  (Currently amended) The method according to Claim 1, wherein
 	- producing the injection-molded part 
 	- hot stamping the first stamping film 
 	Regarding claim 14: Currently amended) The method according to Claim 13, wherein 
 	Regarding claim 19: (Currently amended) The method according to Claim 1, wherein.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-5,7-9,10-13,15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (US 20100101037) as applied to claim 1 above.  The above teachings of Gross et al are incorporated hereinafter.  Regarding claims 2-4, the specific aesthetic design of a final product is a mere obvious matter of choice dependent on the desired final product.  Since decorated toothbrushes having adjacent or overlapping designs are well-known in the toothbrush art for its aesthetic appeal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to hot stamp the second stamping film of Gross et al in adjoining or overlapping relations to the first metallic layer of Gross et al in order to produce diverse products.  Regarding claim 5, such insert molding steps are well-known in the stamping or transfer film molding art for its ease.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the first metallic coating of Gross et al by the claimed steps in order to reduce molding complexity.  Regarding claims 7-9, injection molding parameters such as temperature, pressure, and duration are well-known in the molding art as important molding parameters and the desired temperature, pressure, and duration would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention.  Further, the claimed temperature, pressure, and duration are generally well-known in the molding art and it would have been obvious to one of ordinary skill in the art before the effective .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach hot stamping and injection molding processes: 5604006,6180207,6398897,20020089088,20070160831,20120156445,200090183331, and 7906054.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744